Case: 09-60458     Document: 00511150189          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-60458
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

TAWFIK MUTAHAR ABDULLA KASIM, also known as Tawfik Mutahar A.
Kassim,


                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A095 263 218


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Tawfik Mutahar Abdulla Kasim, a native and citizen of Yemen, seeks
review of a decision of the Board of Immigration Appeals (BIA) dismissing his
appeal from the immigration judge’s (IJ) denial of his requests for immigration
relief. Kasim contends that he was denied the effective assistance of counsel
during his initial immigration hearing because his attorney failed to develop his



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60458   Document: 00511150189 Page: 2       Date Filed: 06/22/2010
                                No. 09-60458

allegation of persecution by the Yemeni Government and effectively waived his
claim for immigration relief on that basis. He also challenges as not supported
by substantial evidence, the BIA’s determination that he was not entitled to
asylum or withholding of removal based on his claim of government persecution.
      This court lacks jurisdiction to directly consider Kasim’s claim of
ineffective assistance of counsel because he did not properly raise the issue
before the BIA. See Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001). Kasim
has not shown that the BIA abused its discretion in declining to remand his case
to the IJ for consideration of that claim. See Goonsuwan v. Ashcroft, 252 F.3d
383, 384-91 (5th Cir. 2001); Ogbemudia v. INS, 988 F.2d 595, 599-600 (5th Cir.
1993). Finally, the BIA’s determination that Kasim was not persecuted by the
Yemeni Government is supported by substantial evidence. See Tesfamichael v.
Gonzales, 469 F.3d 109, 116 (5th Cir. 2006); Eduard v. Ashcroft, 379 F.3d 182,
188 (5th Cir. 2004); Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996).
      The petition for review is DENIED.




                                       2